UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

                                                                           tPEWENQtIg

WELLIVER MCGUIRE,INC. and
TECEINOLOGY INSURANCE COMPANY
INC.,

                     Plaintiffs,                        DECISION AND ORDER


              V.                                       6:I7-CV-06040 EAW


ACE AMERICAN INSURANCE COMPANY,

                     Defendant.




                                   INTRODUCTION


        Plaintiffs Welliver MeGuire,Ine.("Welliver")and Teehnology Insuranee Company

Inc. ("Technology") (collectively, "Plaintiffs") bring this action in diversity against

defendant ACE American Insurance Company ("Defendant"), seeking a declaration that

Welliver qualifies as an additional insured under Defendant's insurance policy with Davis-

Ulmer Sprinkler Co. Inc. ("Davis-Ulmer"). (Dkt. I). Presently before the Court is

Defendant's unopposed motion for summary judgment. (Dkt. 24). For the following

reasons. Defendant's motion is granted.

                                    BACKGROUND


        The following facts are taken from Defendant's Statement of Undisputed Material

Facts (Dkt. 24-1) and supporting documents. Plaintiffs have not controverted any of the

facts asserted by Defendant, and the Court accordingly deems the facts as true for purposes

ofthis motion. See L.R. Civ. P. 56(a)(2)("Each numbered paragraph in the moving party's

                                           - I -
statement of material facts may be deemed admitted for purposes ofthe motion unless it is

specifically controverted by a correspondingly numbered paragraph in the opposing

statement.").

       On February 1, 2013, Welliver was hired by Valentine Vision Associates, LLC

("Valentine") to be the general contractor for a construction project known as the

"Collegetown Apartments, Buildings 5 and 6," in Ithaca, New York (the "Project"). {Id.

at ]| 4). Technology is Welliver's commercial general liability insurer. {Id. at ^ 2).

Pursuant to a contract dated April 30, 2013, Welliver hired Davis-Ulmer to provide all

labor, supervision, material, tools, and equipment required to complete all fire suppression

work for the Project. {Id. at ^ 6). While installing the sprinkler system, Davis-Ulmer used

incorrect caulking. {Id. at ^ 8). On or about August 1, 2013, Valentine transferred its

rights, title, and interest in the Project to WA Phase III, LLC("Owner"). {Id. at ^ 7).

       Defendant issued commercial general liability ("CGL") policy number HDO

G24555793 001 to "APi Group, Inc.," for the policy period of December 31, 2014, to

December 31, 2015 ("the Policy"). {Id. at ^ 3). Davis-Ulmer is a named insured pursuant

to Endorsement 13 attached to the Policy (Dkt. 24-4 at 95), and Welliver contends Davis-

Ulmer agreed to secure liability insurance which would also name Welliver as an insured^

(Dkt. 1 at ^ 14). The Policy states that it "applies to 'bodily injury' and 'property damage'

only if... the 'bodily injury' or 'property damage' occurs during the policy period," and




'      Defendant concedes for purposes of this motion that Plaintiffs have "potentially
satisfie[d]" that Welliver was an additional insured under the Policy. (Dkt. 24-2 at 11).
                                            -2-
"only if... the 'bodily injury' or 'property damage' is caused by an 'occurrence.'" (Dkt.

24-4 at 60).

       On May 30,2016,the sprinkler system piping installed by Davis-Ulmer in Building

5 began to leak, and after May 31, 2016, more leaks and bursts developed in the piping

installed at the Project. (Dkt. 24-1 at    12-13). Davis-Ulmer began repairing the sprinkler

system defects. {Id. at ^ 14). On or about the evening of June 6, 2016, or early morning

of June 7,2016, employees ofDavis-Ulmer removed a sprinkler pipe from its coupling on

the fourth floor of Building 6 but failed to reconnect the pipe before turning the sprinkler

system on and leaving for the day. {Id. at^ 15). As a result, severe flooding and substantial

damage was caused to Building 6. {Id.).

       Plaintiffs filed the instant action on January 12, 2017(Dkt. 1), and Defendant filed

its Answer on March 17, 2017(Dkt. 9). Discovery closed on July 31,2018(Dkt. 22), and

Defendant filed the motion for summary judgment presently before the Court on January

30, 2019(Dkt. 24), to which Plaintiffs submitted no response.

       On March 30, 2018, Owner filed a lawsuit in New York State Supreme Court,

Tompkins County against Davis-Ulmer and Welliver alleging breach of contract, unjust

enrichment, negligence, and gross negligence. (Dkt. 24-5).

                                          DISCUSSION


I.     Legal Standard


       "[FJederal courts sitting in diversity apply state substantive law and federal

procedural law." Gasperini v. Ctr.for Humanities, Inc., 518 U.S. 415, 427(1996). Rule

56 of the Federal Rules of Civil Procedure provides that summary judgment should be
                                             -3-
granted if the moving party establishes "that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter oflaw." Fed. R. Civ. P. 56(a). The

Court should grant summary judgment if, after considering the evidence in the light most

favorable to the nonmoving party, the court finds that no rational jury could find in favor

ofthat party. Scott v. Harris, 550 U.S. 372, 380(2007)(citing Matsushita Elec. Indus. Co.

V. Zenith Radio Corp., 475 U.S. 574, 586-87(1986)).

      "The moving party bears the burden ofshowing the absence ofa genuine dispute as

to any material fact[.]" Crawford v. Franklin Credit Mgmt. Corp., 758 F.3d 473, 486(2d

Cir. 2014). "Where the non-moving party will bear the burden of proof at trial, the party

moving for summary judgment may meet its burden by showing the evidentiary materials

of record, if reduced to admissible evidence, would be insufficient to carry the non-

movant's burden of proof at trial." Johnson v. Xerox Corp., 838 F. Supp. 2d 99, 103

(W.D.N.Y.2011)(citing Celotex Corp. v. Catrett, All U.S.317,322-23(1986)). Once the

moving party has met its burden,the opposing party "must do more than simply show that

there is some metaphysical doubt as to the material facts, and may not rely on conclusory

allegations or unsubstantiated speculation." Robinson v. Concentra Health Servs., Inc.,

781 F.3d 42, 44(2d Cir. 2015)(quoting Brown v. Eli Lilly       Co., 654 F.3d 347, 358(2d

Cir. 2011)).   Specifically, the non-moving party "must come forward with specific

evidence demonstrating the existence of a genuine dispute of material fact." Brown,654

F.3d at 358. Indeed, "the mere existence of some alleged factual dispute between the

parties will not defeat an otherwise properly supported motion for summary judgment; the



                                           -4-
requirement is that there be no genuine issue of material fact." Anderson v. Liberty Lobby,

Inc., All U.S. 242,247-48(1986).

II.    Defendant's Motion for Summary Judgment


       Defendant contends it is entitled to summaryjudgment because the property damage

did not occur during the Policy period, and there was no property damage caused by an

"occurrence" as defined in the Policy. The Court grants Defendant's motion for the reasons

that follow.


        "An insurance carrier has a duty to 'investigate in good faith and pay covered

claims.'" Gutierrezv. Gov'tEmps.Ins. Co., 136 A.D.Sd 975,976(2dDep't2016)(quoting

Bi-Economy Market, Inc. v. Harleysville Ins. Co. ofN.Y., 10 N.Y.Sd 187, 195 (2008)).

"[A]n insurer's duty to defend is the same regardless of whether the defendant is a named

insured in the policy or is instead an additional insured." Wausau Underwriters Ins. Co. v.

Old Republic Gen. Ins. Co., 122F.Supp.3d44,49(S.D.N.Y.2015). However,"the burden

is on the insured to establish coverage in the first instance." Fisher v. Geico Gen. Ins. Co.,

378 F. Supp. 2d 444, 447(S.D.N.Y. 2005); see Consol. Edison Co. ofN.Y. v. Allstate Ins.

Co.,98 N.Y.2d 208,218(2002)("Generally, it is for the insured to establish coverage[.]").

       In the instant matter. Plaintiffs have failed to establish coverage. The record before

the Court shows that the Policy was in effect from December 31, 2014, to December 31,

2015 (Dkt. 24-4 at 59), and the Policy states that it "applies to ...'property damage' only

if...'property damage' occurs during the policy period." {Id. at 60). The water damage

to the Property did not begin occurring until May 2016(Dkt. 24-1 at 112), several months

after the end of the policy period. Additionally, to the extent it could be argued that the
                                            -5-
injury occurred when Davis-Ulmer used the faulty caulking to install the sprinkler system,

see Maxum Indem. Co. v. A One Testing Labs., Inc., 150 F. Supp. 3d 278, 285 (S.D.N.Y.

2015)("When faulty workmanship in building materials is the gravamen of an allegation

of property damage, under an injury-in-fact analysis, the injury may be said to occur at the

tiipe of installation."(quotation omitted)). Plaintiffs have also failed to establish that any

or all of the faulty work on the Project was completed during the Policy period. The

contract between Welliver and Davis-Ulmer for installation of the sprinkler system

provided that Davis-Ulmer "shall commence work on April 8, 2013" and that completion

"should be no later than May 30,2014"(Dkt. 24-7 at 2-3(emphasis omitted)), well before

the December 31,2014, coverage date ofthe Policy. See Maxum Indem. Co., 150 F. Supp.

3d at 285 (holding the policy did not cover the asserted claims because "they would have

occurred prior to the policy period and thus be excluded from coverage"). Additionally,

no other evidence of record shows that Davis-Ulmer installed any sprinkler systems

between December 31, 2014, and December 31, 2015, and "speculation alone is

insufficient to defeat a motion for summary judgment." McPherson v. N.Y.C. Dep't of

Educ., 457 F.3d 211, 215 n.4(2d Cir. 2006). Accordingly, the Court finds Plaintiffs have

failed to meet their burden of establishing that the Policy covered them for the damage to

the Property, and summary judgment in favor ofDefendant is appropriate. See Downey v.

10 Realty Co., LLC,78 A.D.3d 575, 575-76(1st Dep't 2010)(holding insurance company

had no duty to insured where the injury suffered occurred after the policy period); Acorn

Ponds, Inc. v. Hartford Ins. Co., 105 A.D.2d 723, 724-25 (2d Dep't 1984)(same).



                                            -6-
                                   CONCLUSION


       For the foregoing reasons. Defendant's motion for summary judgment(Dkt. 24) is

granted. The Clerk ofCourt is instructed to enterjudgment in favor ofDefendant and close

this case.


       SO ORDERED.




                                               ELIZ^EtH A^OL:
                                                    states District Judge

Dated: September 16, 2019
       Rochester, New York
